 

Exhibit 10.1

 

Separation Agreement and General Release

 

This separation agreement and general release (“Agreement”) confirms our mutual
agreement regarding the terms and conditions of the separation of Dr. Keith
Gottesdiener (referred to throughout this Agreement as “you” or “your”) from his
employment with Rhythm Pharmaceuticals, Inc., a Delaware corporation (the
“Company”). You and the Company agree as follows:

 

1.Transition Period. Provided that, during the period (the “Transition Period”)
commencing on January 6, 2020 and ending on the Last Day of the Transition
Period (as defined in Section 2(a) below), you continue to perform your normal
job duties and responsibilities as Chief Executive Officer of the Company,
including, without limitation, supporting the Company’s interactions with
investors, analysts and the investment community in general, and you assist the
Company with the transition of your job duties and responsibilities, you will be
eligible to receive the benefits set forth in Section 3, subject to the terms
set forth in Section 3. You acknowledge and understand that nothing in this
Agreement alters the at-will nature of your employment during the Transition
Period. For so long as your employment with the Company continues during the
Transition Period, you will continue to receive your current base salary and be
eligible for benefits (including, without limitation, continued vesting of all
outstanding unvested equity awards) in accordance with the Company’s employee
benefit plans and programs, as in effect from time to time. In addition, if at
any time prior to the first to occur of the dates described in clauses (i), (ii)
and (iii) of the definition of Last Day of the Transition Period, either (a)
your employment with the Company is terminated by the Company without Cause (as
such term is defined in your Employment Agreement with the Company dated
September 13, 2017 (the “Employment Agreement”)), or (b) you terminate your
employment with the Company on account of a material breach of this Agreement by
the Company that is not cured within thirty (30) days after you give written
notice to the Company of such material breach, provided that you provide such
written notice of material breach no later than thirty (30) days after the
occurrence of such material breach and such termination by you becomes effective
no later than five (5) days after the expiration of such cure period, then, in
addition to your right to receive the benefits set forth in Section 3, subject
to the to the terms set forth in Section 3, you will also continue to receive,
during the period commencing upon any such termination and ending on the
earliest to occur of any of such dates described in clause (i), clause (ii) (for
this purpose, the appointment of an interim Chief Executive Officer shall not be
deemed the occurrence of said clause (ii)) and clause (iii) of the definition of
Last Day of the Transition Period, an amount equal to the monthly base salary to
which you would have been entitled during such period if any such termination
had not occurred, less the applicable monthly consulting fee you receive
pursuant to the Consulting Agreement (as defined in Section 3(d)) during such
period.

 





 

 

2.Last Day of Employment; Attorneys’ fees. Provided you timely execute and do
not revoke this Agreement, the following will apply:

 



a)For purposes of this Agreement, the term “Last Day of the Transition Period”
shall mean the earliest of (i) the date of the Company’s NDA filing with the
U.S. Food and Drug Administration seeking regulatory approval to market and sell
Setmelanotide in the United States for the treatment of POMC and LEPR, (ii) the
start date of a new Chief Executive Officer of the Company, (iii) March 31,
2020, (iv) the effective date of the termination of your employment by the
Company without Cause (as such term is defined in your Employment Agreement) or
(v) a termination by you of your employment with the Company on account of a
material breach of this Agreement by the Company that is not cured within thirty
(30) days after you give written notice to the Company of such material breach,
provided that you provide such written notice of material breach no later than
thirty (30) days after the occurrence of such material breach and such
termination by you becomes effective no later than five (5) days after the
expiration of such cure period.



 

b)Your last day of employment with the Company (the “Last Day of Employment”)
will be the date that is the earlier of (i) Last Day of the Transition Period or
(ii) the date prior to the Last Day of the Transition Period on which your
employment with the Company terminates for any reason whatsoever, including,
without limitation, (1) your death, (2) termination by you or the Company on
account of your disability, (3) termination by the Company for Cause (as defined
in the Employment Agreement) or (4) voluntary resignation or termination by you
for any reason whatsoever.

 

c)As soon as practicable following your Last Day of Employment, you will receive
your base salary and other amounts earned, accrued and owing but not yet paid
through your Last Day of Employment, including any benefits accrued and due
under any applicable benefit plans and programs of the Company, which shall
include your 2019 annual incentive bonus to the extent not yet paid as of your
Last Day of Employment and which shall be determined in the ordinary course
without discounting for your pending termination of employment with the Company.
Your employment and your participation in and eligibility for the Company’s
employee benefit plans and programs will terminate on your Last Day of
Employment (it being understood and agreed, however, that if your Last Day of
Employment is the Last Day of the Transition Period your outstanding stock
options shall continue vesting and becoming exercisable pursuant to, and in
accordance with, the terms of the Consulting Agreement (as defined in Section
3(d) hereof)). As of the Last Day of Employment, you will be deemed to have
resigned as an officer and director of the Company and any of its affiliates
(and you agree to execute any documentation to effect such resignation(s), to
the extent deemed necessary by the Company).

 

d)Any and all of your outstanding stock options to acquire shares of the
Company’s common stock (“Outstanding Options”) on your Last Day of Employment on
account of your death or disability, to the extent such Outstanding Options are
then vested and exercisable and not listed on Exhibit D, will remain exercisable
until December 31, 2022, notwithstanding anything to the contrary in any of the
terms of such Outstanding Options (it being understood and agreed that this
sentence shall be deemed and treated as an amendment or modification of any
contrary term of any of such Outstanding Options). You agree and acknowledge
that to the extent that any of your Outstanding Options on your Last Day of
Employment on account of your death or disability are not listed on Exhibit D
and are intended to be treated as incentive stock options under Section 422 of
the Internal Revenue Code of 1986, as amended (the “Code”), the foregoing
amendment of such Outstanding Options pursuant to this Section 2(d) will result
in such Outstanding Options being treated as nonqualified stock options.

 



2

 

 

e)The Company shall pay or reimburse you up to $20,000 for reasonable attorneys’
fees incurred by you in connection with your separation from the Company and the
review, negotiation and documentation of this Agreement and the Consulting
Agreement (as defined in Section 3(d) below), within thirty (30) days following
presentation of appropriate receipts for such fees.

 

3.Consideration. Provided you: (a) satisfy the terms of Section 1, this
Agreement has become effective and your Last Day of Employment is the Last Day
of the Transition Period, (b) timely execute Exhibit A (which includes a general
release and waiver of claims and other promises therein and which must be
executed on or within twenty-one (21) days following, but not before, your Last
Day of Employment) and do not revoke it, and (c) otherwise comply in all
material respects with your obligations under this Agreement and your continuing
obligations under the Employee Proprietary Information, Inventions,
Non-Competition and Non-Solicitation Agreement, an executed copy of which is
attached hereto as Exhibit B (the “NDA”), other than any such non-compliance
that, if curable, is not cured within thirty (30) days after written notice of
any such non-compliance, you will be eligible to receive the severance payments
and benefits set forth in this Section 3.

 

a)The Company will pay you severance in the amount of $530,875, which
constitutes your current annual base salary. The severance will be paid over the
twelve (12)-month period following your Last Day of Employment in installments
according to the Company’s normal payroll practices, with payments commencing on
the first regular payroll date following the sixtieth (60th) day after your Last
Day of Employment. The first payment will include any installments not yet paid
between your Last Day of Employment and the date of the first payment;

 

b)For the twelve (12)-month period following your Last Day of Employment, the
Company will pay you $1,200 each month, which you may use to cover a portion of
your healthcare costs;

 

c)The Company will reimburse you for up to $1,000 in moving expenses that you
incur to move your personal furniture out of your office at the Company’s
headquarters, provided that you timely submit receipts for such expenses in
accordance with the Company’s expense reimbursement policy;

 

d)The Company has agreed to provide you with a consulting arrangement in
accordance with the terms set forth in the Consulting Agreement attached hereto
as Exhibit C (the “Consulting Agreement”);

 

e)On your Last Day of Employment, your Outstanding Options, to the extent not
then vested and exercisable, will continue to vest and become exercisable
pursuant to their terms during your consultancy pursuant to the Consulting
Agreement. Any and all of your Outstanding Options on your Last Day of
Employment that are not listed on Exhibit D, to the extent such Outstanding
Options are then vested and exercisable or to the extent such Outstanding
Options become vested and exercisable pursuant to the immediately preceding
sentence, will remain exercisable until December 31, 2022, notwithstanding
anything to the contrary in any of the terms of such Outstanding Options (it
being understood and agreed that this sentence shall be deemed and treated as an
amendment or modification of any contrary term of any of such Outstanding
Options). You agree and acknowledge that to the extent that any of your
Outstanding Options on your Last Day of Employment that are not listed on
Exhibit D are intended to be treated as incentive stock options under Section
422 of the Code, the foregoing amendment of such Outstanding Options pursuant to
this Section 3(e) will result in such Outstanding Options being treated as
nonqualified stock options; and



 



3

 

 

f)The Company may award you a pro-rated 2020 annual incentive bonus, subject to
the sole and absolute discretion of the Company’s Board of Directors, based on
your and the Company’s extraordinary performance during fiscal year 2020. To the
extent awarded, any 2020 annual incentive bonus will be multiplied by a
fraction, the numerator of which is the number of days in fiscal year 2020 up to
and including your Last Day of Employment and the denominator of which is 366.
Such 2020 annual incentive bonus will be paid between January 1 and March 15,
2021.

 

g)You will also be paid for any outstanding unreimbursed expenses incurred in
accordance with Company policy prior to the Last Day of Employment and submitted
for reimbursement in accordance with Company policy.

 

h)The Company will pay you $26,182, payable on or about the time that the
Company pays 2019 annual incentive bonuses to its employees, which amount shall
represent the amount necessary to compensate you for a prior benefit that the
Company was required to provide to you and was not previously provided. For the
avoidance of doubt, this amount shall not be considered part of, or taken into
consideration by the Company in determining the amount of, your 2019 annual
incentive bonus, which amount under this Section 3(h) will be paid to you as and
when 2019 annual incentive bonuses are paid to other executives of the Company.

 

i)In the event that a Change of Control (as defined in the Company’s 2017 Equity
Incentive Plan, as may be amended from time to time) occurs within three (3)
months following your Last Day of Employment, you will receive the Change of
Control Severance Amount and such other benefits (including acceleration of all
outstanding equity awards) as provided under the Employment Agreement.

 

4.Release.

 

a)In consideration of the compensation benefits set forth in Section 3 hereof,
to the fullest extent permitted by law you (on behalf of yourself, your heirs,
executors, administrators, successors, and assigns) waive, release and forever
discharge the Company and each of its past and current parents, subsidiaries,
affiliates, and each of its and their respective past and current directors,
officers, members, trustees, employees, representatives, agents, attorneys,
employee benefit plans and such plans’ administrators, fiduciaries, trustees,
recordkeepers and service providers, and each of its and their respective
successors and assigns, each and all of them in their personal and
representative capacities (collectively the “Company Releasees”) from any and
all claims legally capable of being waived, agreements, causes of action,
attorneys’ fees, costs, damages, or any right to any monetary recovery or any
other personal relief, whether known or unknown, in law or in equity, by
contract, tort, law of trust or pursuant to federal, state or local statute,
regulation, ordinance or common law, which you now have, ever have had, or may
hereafter have, whether known or unknown to you, arising at any time up to the
date of execution of this Agreement, arising out of or relating in any way to
your employment with the Company or the termination thereof.



 



4

 

 

Without limiting the generality of the foregoing, this waiver, release, and
discharge includes any claim or right, to the extent legally capable of being
waived, based upon or arising under any federal, state or local fair employment
practices or equal opportunity laws, including, but not limited to, the Age
Discrimination in Employment Act (“ADEA”) (29 U.S.C. Section 621, et seq.), 42
U.S.C. Section 1981, Title VII of the Civil Rights Act of 1964, the Equal Pay
Act, the Employee Retirement Income Security Act (“ERISA”) (including, but not
limited to, claims for breach of fiduciary duty under ERISA), the Americans With
Disabilities Act, the Family and Medical Leave Act of 1993, the Massachusetts
Fair Employment Practices Act, the Massachusetts Civil Rights Act, the
Massachusetts Equal Rights Act, the Massachusetts Parental Leave Act, the
Massachusetts Labor and Industries Act, the Massachusetts right of privacy law,
the Massachusetts Wage Act (as further explained below), the Massachusetts
Earned Sick Time law, the Massachusetts Equal Pay Act, and the Massachusetts
Minimum Fair Wage Law, as well as any claim or right under your Employment
Agreement or any other employment agreement with the Company or its current or
prior affiliates and any amendments thereto.

 

Massachusetts Wage Act Waiver. By signing this Agreement, you acknowledge that
this waiver includes any claims against the Company Releasees under Mass. Gen.
Laws ch. 149, § 148 et seq., — the Massachusetts Wage Act. These claims include,
but are not limited to, claims for failure to pay earned wages, failure to pay
overtime, failure to pay earned commissions, failure to timely pay wages,
failure to pay accrued vacation or holiday pay, failure to furnish appropriate
pay stubs, improper wage deductions, and failure to provide proper check-cashing
facilities.

 

b)Notwithstanding the generality of the foregoing, nothing herein constitutes a
release or waiver by you of, or prevents you from making or asserting: (i) any
claim or right you may have under COBRA; (ii) any claim or right you may have
for unemployment insurance or workers’ compensation benefits (other than for
retaliation under workers’ compensation laws); (iii) any claim to vested
benefits under the written terms of a qualified employee pension benefit plan;
(iv) any claim for indemnity under the Company’s certificate of incorporation
and bylaws or to coverage under any directors’ and officers’ insurance policies;
(v) any medical claim incurred during your employment that is payable under
applicable medical plans or an employer-insured liability plan; (vi) any claim
or right that may arise after the execution of this Agreement; (vii) any claim
or right you may have under this Agreement; or (viii) any claim that is not
otherwise able to be waived under applicable law.

 



5

 

 

c)In addition, nothing herein shall prevent you from filing a charge or
complaint with the Equal Employment Opportunity Commission (“EEOC”) or similar
federal or state fair employment practices agency or interfere with your ability
to participate in any investigation or proceeding conducted by such agency;
provided, however, that pursuant to Section 4(a), you are waiving any right to
recover monetary damages or any other form of personal relief from the Company
Releasees to the extent any such charge, complaint, investigation or proceeding
asserts a claim subject to the release in Section 4(a) above. To the extent you
receive any such personal or monetary relief in connection with any such charge,
complaint, investigation or proceeding, the Company will be entitled to an
offset for the payment made pursuant to Section 3 of this Agreement.

 

5.No Additional Entitlements. You agree and represent that other than as
provided for in this Agreement, you have received all entitlements due from the
Company relating to your employment with the Company or under your Employment
Agreement, including but not limited to, all wages earned, including without
limitation all commissions and bonuses, sick pay, vacation pay, overtime pay,
and any paid and unpaid personal leave for which you were eligible and entitled,
and that no other entitlements are due to you other than as set forth in this
Agreement. Additionally, the Company agrees not to contest any claim for
unemployment benefits you may file; provided, however, that the Company may
respond to any inquiry from the unemployment compensation board to the extent
you make any allegations of wrongdoing by the Company. Your Employment Agreement
with the Company is hereby terminated.

 

6.Return of Property. In addition to the obligations set forth in Section 7 of
the NDA, you agree to promptly return to the Company all of its property,
including, but not limited to, computers, cell phones, files, and documents,
including any correspondence or other materials containing trade secrets of the
Company, identification cards, credit cards, keys, equipment, software and data,
however stored other an as required to perform the consultancy services in
accordance with the Consulting Agreement, as agreed with the Company. To the
extent you have any Company information or material stored on any PDA, personal
computer, personal email, hard drive, thumb drive, cloud or other electronic
storage device, you agree to cooperate with the Company in permanently deleting
such information from such devices, subject to any Company litigation
preservation directive then in effect. Notwithstanding the foregoing, you may
make an electronic copy and retain your contacts, calendars and personal
correspondence and any information reasonably needed for preparation of your
personal tax returns, with the Company’s assistance if it so elects in order to
confirm that no confidential or proprietary information is being inappropriately
copied. An immaterial failure to return property shall not be treated as your
breach of this Agreement or noncompliance.

 



6

 

 

7.Protection of Confidential Information. Except as expressly permitted in
Section 9 of this Agreement or if otherwise required by law or a subpoena, you
agree that you will not at any time, directly or indirectly, use or disclose any
trade secret, confidential or proprietary information you have learned by reason
of your employment with the Company and will continue to abide by your
confidentiality obligations pursuant to Section 1 of the NDA; provided, that,
you may disclose such information if such disclosure is reasonably necessary in
connection with any litigation between you and the Company.

 

8.Non-Disparagement. Except as expressly permitted in this Section 8 or Section
7 or Section 9 of this Agreement, you agree that you shall not at any time make
any written or oral comments or statements of a defamatory or disparaging nature
regarding the Company and/or, in connection with the Company, the other Company
Releasees and you shall not take any action that would cause or contribute to
the Company, or, in connection with their roles with the Company, the other
Company Releasees, being held in disrepute. Except as expressly permitted in
this Section 8, the Company agrees that it shall not at any time make (and the
Company shall instruct its directors and executive officers not to make) any
formal comments or statements of a defamatory or disparaging nature regarding
you. Neither party hereto shall be deemed to violate this provision by making
statements to correct any inaccurate statements made, as applicable, (i) by the
Company or any of the Company Releasees about you or (ii) by you about the
Company or any of the Company Releasees in connection with their roles with the
Company.

 

9.Reports to Government Entities. Nothing in this Agreement restricts or
prohibits you from initiating communications directly with, responding to any
inquiries from, providing testimony before, providing confidential information
to, reporting possible violations of law or regulation to, or from filing a
claim or assisting with an investigation directly with a self-regulatory
authority or a government agency, or from making other disclosures that are
protected under the whistleblower provisions of federal, state, or local law or
regulation. You do not need the prior authorization of the Company to engage in
conduct protected by this Section, and you do not need to notify the Company
that you have engaged in such conduct. Please take notice that federal law
provides criminal and civil immunity to federal and state claims for trade
secret misappropriation to individuals who disclose a trade secret to their
attorney, a court, or a government official in certain, confidential
circumstances that are set forth at 18 U.S.C. §§ 1833(b)(1) and 1833(b)(2),
related to the reporting or investigation of a suspected violation of the law,
or in connection with a lawsuit for retaliation for reporting a suspected
violation of the law.

 

10.Non-Admission. It is understood and agreed that neither the execution of this
Agreement nor the terms of this Agreement constitute an admission of liability
to you by the Company or the Company Releasees, and such liability is expressly
denied. It is further understood and agreed that no person shall use the
Agreement, or the consideration paid pursuant thereto, as evidence of an
admission of liability, inasmuch as such liability is expressly denied.

 

11.Cooperation. You agree that upon the Company’s reasonable notice to you, and
a reasonable request (and taking into account your personal and business
commitments), you shall cooperate with the Company and its counsel (including,
if necessary, preparation for and appearance at depositions, hearings, trials or
other proceedings) with regard to matters that relate to or arise out of matters
you have knowledge about or have been involved with during your employment with
the Company. In the event that such cooperation is required, you will be
reimbursed for any reasonable travel expenses incurred in connection therewith
and for any legal fees reasonably incurred to the extent you believe separate
counsel to be appropriate (and subject to the reasonable approval of the
Company’s general counsel or other most senior in-house lawyer). You shall not
be required to cooperate against your own legal interests or the legal interests
of any future employer. If such requested cooperation will entail more than five
(5) hours in any thirty (30)-day period, the parties will negotiate in good
faith the financial terms upon which such cooperation will be provided by you.
For clarity, the provisions of this Section 11 that provide for or contemplate
such reimbursement of expenses or the negotiation of such financial compensation
shall be applicable only to the extent that such expenses and such financial
terms relate to any cooperation by you pursuant to this Section 11 at any time
following the termination of your employment with the Company and following the
termination of your consulting relationship with the Company pursuant to the
Consulting Agreement. During your consulting relationship with the Company, any
such reimbursement of expenses incurred and any additional financial
compensation shall be determined pursuant to the terms of the Consulting
Agreement.



 



7

 

 

12.Continuing Obligations. Subject to Section 7 and Section 9 of this Agreement
and the modification set forth in this Section 12, you hereby acknowledge that
the terms of and your obligations under the NDA, including without limitation,
Section 1 (Nondisclosure), Section 2 (Assignment of Inventions), Section 4
(Non-Solicitation), Section 5 (Non-Competition) remain in full force and effect
after your Last Day of Employment and are hereby modified such that reference
therein to the term of your employment and termination thereof shall include
reference to your consultancy services and termination thereof such that, for
example, the non-solicitation and non-competition covenants set forth therein
shall continue during your consultancy services and for the one-year period
thereafter. The NDA, as modified herein, is incorporated herein by reference and
expressly made part of this Agreement. The separation benefits provided for in
Section 3 are fair and reasonable consideration for your agreement to, and
compliance with, this Section 12.

 

13.Acknowledgments. You hereby acknowledge that:

 

a)The Company advises you to consult with an attorney before signing this
Agreement;

 

b)You have obtained independent legal advice from an attorney of your own choice
with respect to this Agreement, or you have knowingly and voluntarily chosen not
to do so;

 

c)You freely, voluntarily and knowingly entered into this Agreement after due
consideration;

 

d)You have had a minimum of twenty-one (21) days to review and consider this
Agreement;

 

e)You and the Company agree that changes to the Company’s offer contained in
this Agreement, whether material or immaterial, will not restart the twenty-one
(21) day consideration period provided for in Section 13(d) above;

 

f)You have a right to revoke this Agreement by notifying Hunter Smith, Chief
Financial Officer of the Company, in writing, via hand delivery, facsimile or
electronic mail, within seven (7) business days of your execution of this
Agreement;

 

g)In exchange for your waivers, releases and commitments set forth herein,
including your waiver and release of all claims arising under the ADEA, the
payments, benefits and other considerations that you are receiving pursuant to
this Agreement exceed any payment, benefit or other thing of value to which you
would otherwise be entitled, and are just and sufficient consideration for the
waivers, releases and commitments set forth herein; and

 

h)No promise or inducement has been offered to you, except as expressly set
forth herein, and you are not relying upon any such promise or inducement in
entering into this Agreement.

 



8

 

 

14.Miscellaneous.

 

a)Tax Withholding. All payments set forth in this Agreement are subject to
applicable tax withholdings and deductions. You acknowledge and agree that you
are solely responsible for all taxes on the payments and benefits described in
this Agreement.

 

b)Section 409A. This Agreement is intended to comply with section 409A of the
Code, and its corresponding regulations, or an exemption thereto, and payments
may only be made under this Agreement upon an event and in a manner permitted by
section 409A of the Code, to the extent applicable. If the parties reasonably
believe that this Agreement or the payments hereunder are not in compliance with
section 409A of the Code, they shall cooperate in good faith to amend or modify
this Agreement while endeavoring to maintain the economic intent of this
Agreement. Severance benefits under this Agreement are intended to be exempt
from section 409A of the Code under the “short-term deferral” exception, to the
maximum extent applicable, and then under the “separation pay” exception, to the
maximum extent applicable. All payments to be made upon your termination of
employment under this Agreement may only be made upon a “separation from
service” under section 409A of the Code. Notwithstanding anything in this
Agreement to the contrary, if required by section 409A of the Code, if payment
of any amounts under this Agreement is required to be delayed for a period of
six (6) months after separation from service pursuant to section 409A of the
Code, payment of such amounts shall be delayed as required by section 409A of
the Code, and the accumulated amounts shall be paid in a lump-sum payment within
ten (10) days after the end of the six (6)-month period. If your during the
postponement period prior to the payment of benefits, the amounts withheld on
account of section 409A of the Code shall be paid to the personal representative
of your estate within sixty (60) days after the date of death. For purposes of
section 409A of the Code, each payment hereunder shall be treated as a separate
payment, and the right to a series of installment payments under this Agreement
shall be treated as a right to a series of separate payments. In no event may
you, directly or indirectly, designate the calendar year of a payment. Any
reimbursements and in-kind benefits provided under this Agreement shall be made
or provided in accordance with the requirements of section 409A of the Code.



 



9

 

 

c)Entire Agreement. This Agreement, together with the exhibits attached hereto,
sets forth the entire agreement between you and the Company and replaces any
other oral or written agreement between you and the Company relating to the
subject matter of this Agreement, including, without limitation, any prior offer
letters and/or employment agreements.

 

d)Governing Law. This Agreement shall be construed, performed, enforced and in
all respects governed in accordance with the laws of the Commonwealth of
Massachusetts, without giving effect to the principles of conflicts of law
thereof. Additionally, all disputes arising from or related to this Agreement
shall be brought in a state or federal court situated in the Commonwealth of
Massachusetts, Suffolk County, and the parties hereby expressly consent to the
jurisdiction of such courts for all purposes related to resolving such disputes.

 

e)Severability. Should any provision of this Agreement be held to be void or
unenforceable, the remaining provisions shall remain in full force and effect,
to be read and construed as if the void or unenforceable provisions were
originally deleted.

 

f)Amendments. This Agreement may not be modified or amended, except upon the
express written consent of both you and the Company.

 

g)Breach. You acknowledge that if you breach in any material respect your
commitments to the Company agreed upon in Sections 1, 6, 7, 8, 10, 11 and 12
(and do not cure such breach, to the extent curable, within thirty (30) days
following written notice by the Company of such breach) you will forfeit the
benefits set forth in Section 3 and be subject to suit by the Company for
damages and equitable relief relating to such breach. You further acknowledge
that any breach by you of Sections 6, 7, 8, 10, 11 and 12 may cause irreparable
damage to the Company and that in the event of such breach the Company shall
have, in addition to any and all remedies at law, the right to seek an
injunction, specific performance or other equitable relief to prevent the
violation of your obligations hereunder.

 

h)Waiver. A waiver by either party hereto of a breach of any term or provision
of the Agreement shall not be construed as a waiver of any subsequent breach.

 

i)Counterparts. This Agreement may be executed in one or more counterparts, and
be transmitted by facsimile or pdf, each of which shall be deemed an original,
but all of which together shall constitute one and the same agreement.

 

j)Effective Date. This Agreement will become effective and enforceable upon the
expiration of the seven (7) business day revocation period provided for in
Section 13(f) above (the “Effective Date”). If you fail to return an executed
original by January 27, 2020 (or otherwise revoke this Agreement pursuant to
Section 13(f) above), this Agreement, including but not limited to the
obligation of the Company to provide the severance benefits provided in Section
3 above, shall be deemed automatically null and void.

 

[Signature Page Follows]

 



10

 

 

If the above accurately reflects our agreement, including the separation, waiver
and release, kindly sign below and return the original Agreement to Hunter Smith
by no later than January 27, 2020.

 

      Rhythm Pharmaceuticals, Inc.       By: /s/ David Meeker       Printed
Name: David Meeker, M.D.       Title: Chairman of the Board of Directors      
Date: January 6, 2020       UNDERSTOOD, AGREED TO AND ACCEPTED WITH THE
INTENTION TO BE LEGALLY BOUND:       /s/ Keith M. Gottesdiener   Keith M.
Gottesdiener, M.D.       Date: January 6, 2020    

11

 

 

Exhibit A

 

In exchange for the payments, benefits, and other consideration provided by
Rhythm Pharmaceuticals, Inc., a Delaware corporation (the “Company”), as set
forth in Section 3 of the Separation Agreement to which this Exhibit A is
attached (the “Separation Agreement”), which you hereby acknowledge and agree
are just and sufficient consideration for the waivers, releases and commitments
set forth herein, to the fullest extent permitted by law, you, Keith M.
Gottesdiener, M.D. (on behalf of yourself, your heirs, executors,
administrators, successors, and assigns), waive, release and forever discharge
the Company and each of its past and current parents, subsidiaries, affiliates,
and each of its and their respective past and current directors, officers,
members, trustees, employees, representatives, agents, attorneys, employee
benefit plans and such plans’ administrators, fiduciaries, trustees,
recordkeepers and service providers, and each of its and their respective
successors and assigns, each and all of them in their personal and
representative capacities (collectively the “Company Releasees”), from any and
all claims legally capable of being waived, agreements, causes of action,
attorneys’ fees, costs, damages, or any right to any monetary recovery or any
other personal relief, whether known or unknown, in law or in equity, by
contract, tort, law of trust or pursuant to federal, state or local statute,
regulation, ordinance or common law, which you now have, ever have had, or may
hereafter have, whether known or unknown to you, arising at any time up to the
date of execution of this Exhibit A, arising out of or relating in any way to
your employment with the Company or the termination thereof.

 

Without limiting the generality of the foregoing, this waiver, release, and
discharge includes any claim or right, to the extent legally capable of being
waived, based upon or arising under any federal, state or local fair employment
practices or equal opportunity laws, including, but not limited to, the Age
Discrimination in Employment Act (“ADEA”) (29 U.S.C. Section 621, et seq.), 42
U.S.C. Section 1981, Title VII of the Civil Rights Act of 1964, the Equal Pay
Act, the Employee Retirement Income Security Act (“ERISA”) (including, but not
limited to, claims for breach of fiduciary duty under ERISA), the Americans With
Disabilities Act, the Family and Medical Leave Act of 1993, the Massachusetts
Fair Employment Practices Act, the Massachusetts Civil Rights Act, the
Massachusetts Equal Rights Act, the Massachusetts Parental Leave Act, the
Massachusetts Labor and Industries Act, the Massachusetts right of privacy law,
the Massachusetts Wage Act (as further explained below), the Massachusetts
Earned Sick Time law, the Massachusetts Equal Pay Act, and the Massachusetts
Minimum Fair Wage Law, as well as any claim or right pursuant to your Employment
Agreement with the Company dated September 13, 2017, or any other employment
agreement you have had with the Company, and any amendments thereto.

 

Massachusetts Wage Act Waiver. By signing this Exhibit A, you acknowledge that
this waiver includes any claims against the Company Releasees under Mass. Gen.
Laws ch. 149, § 148 et seq., — the Massachusetts Wage Act. These claims include,
but are not limited to, claims for failure to pay earned wages, failure to pay
overtime, failure to pay earned commissions, failure to timely pay wages,
failure to pay accrued vacation or holiday pay, failure to furnish appropriate
pay stubs, improper wage deductions, and failure to provide proper check-cashing
facilities.

 

Notwithstanding the generality of the foregoing, nothing herein constitutes a
release or waiver by you of, or prevents you from making or asserting: (i) any
claim or right you may have under COBRA; (ii) any claim or right you may have
for unemployment insurance or workers’ compensation benefits (other than for
retaliation under workers’ compensation laws); (iii) any claim to vested
benefits under the written terms of a qualified employee pension benefit plan;
(iv) any claim for indemnity under the Company’s certificate of incorporation
and bylaws or to coverage under any directors’ and officers’ insurance policies;
(v) any medical claim incurred during your employment that is payable under
applicable medical plans or an employer-insured liability plan; (vi) any claim
or right that may arise after the execution of this Exhibit A; (vii) any claim
or right you may have under this Exhibit A; or (viii) any claim that is not
otherwise able to be waived under applicable law.

 



12

 

 

In addition, nothing herein shall prevent you from filing a charge or complaint
with the Equal Employment Opportunity Commission (“EEOC”) or similar federal or
state fair employment practices agency or interfere with your ability to
participate in any investigation or proceeding conducted by such agency;
provided, however, that pursuant to the first paragraph if this Exhibit A, you
are waiving any right to recover monetary damages or any other form of personal
relief from the Company Releasees to the extent any such charge, complaint,
investigation or proceeding asserts a claim subject to the release in the first
paragraph of this Exhibit A. To the extent you receive any such personal or
monetary relief in connection with any such charge, complaint, investigation or
proceeding, the Company will be entitled to an offset for the payment made
pursuant to Section 3 of the Separation Agreement.

 

By signing this Exhibit A, you hereby acknowledge that:

 

a)The Company advises you to consult with an attorney before signing this
Exhibit A;

 

b)You have obtained independent legal advice from an attorney of your own choice
with respect to this Exhibit A, or you have knowingly and voluntarily chosen not
to do so;

 

c)You freely, voluntarily and knowingly entered into this Exhibit A after due
consideration;

 

d)You have had a minimum of twenty-one (21) days to review and consider this
Exhibit A (in no event, may you sign and return this Exhibit A prior to your
Last Day of Employment (as defined in the Separation Agreement));

 

e)You and the Company agree that changes to the Company’s offer contained in
this Agreement, whether material or immaterial, will not restart the twenty-one
(21) day consideration period provided for above;

 

f)You have a right to revoke this Exhibit A by notifying Hunter Smith, Chief
Financial Officer of the Company, in writing, via hand delivery, facsimile
(857.264.4299) or electronic mail (hsmith@rhythmtx.com), within seven (7)
business days of your execution of this Exhibit A;

 

g)In exchange for your waivers, releases and commitments set forth herein,
including your waiver and release of all claims arising under the ADEA, the
payments, benefits and other considerations that you are receiving pursuant to
this Exhibit A exceed any payment, benefit or other thing of value to which you
would otherwise be entitled, and are just and sufficient consideration for the
waivers, releases and commitments set forth herein; and



 

h)No promise or inducement has been offered to you, except as expressly set
forth herein, and you are not relying upon any such promise or inducement in
entering into this Exhibit A.

 



13

 

 

You understand and acknowledge that the severance benefits set forth in Section
3 of the Separation Agreement will not be provided to you until the Separation
Agreement and this Exhibit A have become effective.

 

This Exhibit A incorporates by reference, as if set forth fully herein, all
terms and conditions of the Separation Agreement between you and the Company,
including the recitation of consideration provided by the Company. By signing
this Exhibit A, you waive, release and forever discharge any and all claims that
may have arisen through the date of your execution of this Exhibit A. If you
sign this Exhibit A, please return the original to Hunter Smith.

    UNDERSTOOD, AGREED TO   AND ACCEPTED WITH THE   INTENTION TO BE LEGALLY
BOUND:      
                                                                           
Keith M. Gottesdiener, M.D.           Date:
                                                           

 



14

 

 

Exhibit B

 

Employee Proprietary Information, Inventions, Non-Competition and

Non-Solicitation Agreement

 

(see attached)

 





 

 

 

RHYTHM PHARMACEUTICALS, INC.

 

EMPLOYEE PROPRIETARY INFORMATION, INVENTIONS, NON-COMPETITION

 

AND NON-SOLICITATION AGREEMENT

 

In consideration and as a condition of my employment, or continued employment,
by Rhythm Pharmaceuticals, Inc., a Delaware corporation (the “Company”), and the
compensation now and hereafter paid to me, I hereby agree as follows:

 

1.                  Nondisclosure

 

1.1              Recognition of Company’s Rights; Nondisclosure. At all times
during my employment by the Company and thereafter, I will hold in strictest
confidence and will not disclose, use, lecture upon, or publish any of the
Company’s Proprietary Information (defined below), except as such disclosure,
use, lecture, or publication may be required in connection with my work for the
Company, or unless any other individual that is an officer of the Company
expressly authorizes such in writing. I will obtain the Company’s prior written
approval before publishing or submitting for publication any material (written,
oral, or otherwise) that relates to my work at the Company or incorporates any
Proprietary Information. Notwithstanding the foregoing, disclosure of any such
Proprietary Information shall not be prohibited if such disclosure is directly
related to a valid and existing order of a court or other governmental body or
agency; provided, however, that I shall have first given prompt notice to the
Company of any possible or prospective order and the Company shall have been
afforded a reasonable opportunity to prevent or limit any such disclosure. I
hereby assign to the Company any rights I may have or acquire in any Proprietary
Information and recognize that all Proprietary Information shall be the sole
property of the Company and its assigns.

 

1.2              Proprietary Information. The term “Proprietary Information”
means any and all confidential or proprietary knowledge, data or information of
the Company or any of its subsidiaries or controlled affiliates. By way of
illustration but not limitation, “Proprietary Information” includes:
(a) developments, inventions, ideas, data, programs, other works of authorship,
designs and techniques, trade secrets, mask works, processes, formulas, source
and object codes, algorithms, compositions of matter, chemical structures,
formulations, methods (including, without limitation, methods of use, delivery
or manufacture), dosing regimens, know-how, technology, improvements and
discoveries (hereinafter collectively referred to as “Inventions”); (b) the
design of, and all other information with respect to, preclinical studies and
clinical trials, including, without limitation, the results of such preclinical
studies and clinical trials; (c) clinical development and regulatory approval
strategy; (d) information regarding research collaborations, joint development
relationships, licensing relationships and transactions, corporate partnering
relationships and transactions, joint ventures and other strategic alliances,
including, without limitation, the research, development and commercialization
activities, areas or fields subject to such relationships or transactions, the
results of such research, development or commercialization activities and the
terms of any agreements entered into by the Company or any of its subsidiaries
or controlled affiliates in connection with such relationships or transactions;
(e) information regarding plans for research, development, new services or
products, marketing and selling, business plans, budgets and unpublished
financial statements, licenses, prices and costs, clients, customers, and
suppliers; and (f) information regarding the skills and compensation of the
employees and/or consultants of the Company or any of its subsidiaries or
controlled affiliates. For purposes of this Employee Proprietary Information,
Inventions, Non-Competition and Non-Solicitation Agreement (this “Agreement”),
the term “Proprietary Information” shall not include information which is or
becomes publicly available without breach of: (i) this Agreement; (ii) any other
agreement or instrument to which the Company or any of its subsidiaries or
controlled affiliates is a party or a beneficiary; or (iii) any duty owed to the
Company or any of its subsidiaries or controlled affiliates by me or by any
third party; provided, however, that if I shall seek to disclose, use, lecture
upon, or publish any Proprietary Information, I shall bear the burden of proving
that any such information shall have become publicly available without any such
breach.

 



2

 

 

1.3              Third Party Information. I understand that the Company or any
of its subsidiaries or controlled affiliates has received and in the future will
receive from third parties confidential or proprietary information (“Third Party
Information”) subject to a duty to maintain the confidentiality of such
information and to use it only for certain limited purposes. During the term of
my employment by the Company and thereafter, I will hold Third Party Information
in the strictest confidence and will not disclose Third Party Information to
anyone (other than personnel of the Company or any of its subsidiaries or
controlled affiliates who need to know such information in connection with their
work for the Company or any of its subsidiaries or controlled affiliates) and
will not use Third Party Information (except in connection with my work for the
Company or any of its subsidiaries or controlled affiliates), unless and to the
extent that any other individual that is an officer of the Company expressly
authorizes such disclosure or use in writing. I hereby assign to the Company any
rights I may have or acquire in any Third Party Proprietary Information during
my employment with the Company.

 

1.4              No Improper Use of Information of Prior Employers and Others.
During my employment by the Company, I will not improperly use or disclose any
confidential information or trade secrets, if any, of any former employer or any
other person to whom I have an obligation of confidentiality, and I will not
bring onto the premises of the Company or any of its subsidiaries or controlled
affiliates any unpublished documents or any property belonging to any former
employer or any other person to whom I have an obligation of confidentiality
unless consented to in writing by that former employer or person. I will use in
the performance of my duties only information which is generally known and used
by persons with training and experience comparable to my own, which is common
knowledge in the industry or otherwise legally in the public domain, or which is
otherwise provided or developed by, or on behalf of, the Company or any of its
subsidiaries or controlled affiliates.

 

1.5              Defend Trade Secrets Act. Pursuant to 18 U.S.C. § 1833(b), I
will not be held criminally or civilly liable under any Federal or State trade
secret law for the disclosure of a trade secret of the Company or its affiliates
that (a) I make (i) in confidence to a Federal, State, or local government
official, either directly or indirectly, or to my attorney and (ii) solely for
the purpose of reporting or investigating a suspected violation of law; or (b) I
make in a complaint or other document that is filed under seal in a lawsuit or
other proceeding. If I file a lawsuit for retaliation by the Company for
reporting a suspected violation of law, I may disclose the trade secret to my
attorney and use the trade secret information in the court proceeding, if I (x)
file any document containing the trade secret under seal, and (y) do not
disclose the trade secret, except pursuant to court order. Nothing in this
Agreement is intended to conflict with 18 U.S.C. § 1833(b) or create liability
for disclosures of trade secrets that are expressly allowed by 18 U.S.C. §
1833(b).

 



3

 

 

2.                  Assignment of Inventions

 

2.1              Proprietary Rights. The term “Proprietary Rights” means all
trade secret, patent, copyright, mask work and other intellectual property
rights throughout the world.

 

2.2              Prior Inventions. Inventions, if any, patented or unpatented,
which I made prior to the commencement of my employment with the Company are
excluded from the scope of this Agreement. To preclude any possible uncertainty,
I have set forth on Exhibit A (Prior Inventions) attached hereto a complete list
of all Inventions that I have, alone or jointly with others, conceived,
developed or reduced to practice or caused to be conceived, developed or reduced
to practice prior to the commencement of my employment with the Company, that I
consider to be my property or the property of third parties and that I wish to
have excluded from the scope of this Agreement (collectively referred to as
“Prior Inventions”). If disclosure of any such Prior Invention would cause me to
violate any prior confidentiality agreement, I understand that I am not to list
such Prior Inventions in Exhibit A but am only to disclose a cursory name for
each such invention, a listing of the party or parties to whom it belongs, and
the fact that full disclosure as to such inventions has not been made for that
reason. A space is provided on Exhibit A for such purpose. If I do not attach
such disclosure, I am representing thereby that there are no Prior Inventions.
If, in the course of my employment with the Company, I incorporate a Prior
Invention (whether or not such Prior Invention is listed in Exhibit A) into a
product, compound, composition of matter, chemical structure, biological
material, formulation, method, process or machine of the Company or any of its
subsidiaries or controlled affiliates, or I in any way otherwise use, or make
available for use, a Prior Invention (whether or not such Prior Invention is
listed in Exhibit A) in connection with the research, development, manufacture,
use or commercialization of any such product, compound, composition of matter,
chemical structure, biological material, formulation, method, process or
machine, the Company is hereby granted and shall have a nonexclusive, royalty
free, irrevocable, perpetual, worldwide license (with rights to sublicense
through multiple tiers of sublicensees) to research, cause to be researched,
develop, cause to be developed, make, cause to be made, modify, cause to be
modified, use, cause to be used and sell or otherwise commercialize, or cause to
be sold or otherwise commercialized, such Prior Invention. Notwithstanding the
foregoing, I agree that I will not incorporate, or permit to be incorporated,
Prior Inventions in any Company Inventions (as defined in Section 2.3 below), or
in any product, compound, composition of matter, chemical structure, biological
material, formulation, method, process or machine of the Company or any of its
subsidiaries or controlled affiliates, without the Company’s prior written
consent.

 

2.3              Assignment of Inventions. Subject to this Section 2.3 and to
Sections 2.5 and 2.6, I hereby assign to the Company all my right, title and
interest in and to any and all Inventions (and all Proprietary Rights with
respect thereto), whether or not patentable or registrable under copyright or
similar statutes, that are made, conceived, reduced to practice or learned by
me, either alone or jointly with others, (i) in the course of my employment with
the Company, (ii) during the term of my employment with the Company (whether or
not in the course of my employment with the Company and whether or not during
regular business hours) if and to the extent that any such Invention relates to
the actual business or planned business of the Company or was made, conceived or
reduced to practice by me, either alone or jointly with others, as a result of
any material use of any of the properties, assets or facilities of the Company
or (iii) arising out of, based upon, or resulting from the use of, any
Proprietary Information or Third-Party Proprietary Information made available to
me or to which I had access as an employee of the Company. Inventions assigned
pursuant to this Section 2 to the Company, or to a third party as directed by
the Company pursuant to Section 2.5 below, are hereinafter referred to as
“Company Inventions.” At the request of the Company at any time and from time to
time, I will execute and deliver any and all instruments, documents and
agreements reasonably requested by the Company for purposes of confirming my
assignment to the Company of all of my right, title and interest in and to any
and all Company Inventions (and all Proprietary Rights with respect thereto),
including, without limitation, at any time when any such Company Inventions (or
any Proprietary Rights with respect thereto) are first reduced to practice or
first fixed in a tangible medium, as applicable.

 



4

 

 

For the avoidance of doubt, notwithstanding any contrary provision contained
herein, nothing contained in this Agreement shall require the assignment of any
Invention (or Proprietary Right with respect thereto) made or conceived by me
during the period of my employment to the extent such assignment is prohibited
by any applicable state or federal law.

 

2.4              Obligation to Keep Company Informed. During the period of my
employment with the Company and thereafter, I will promptly disclose to the
Company fully and in writing all Company Inventions authored, conceived or
reduced to practice by me, either alone or jointly with others. In addition,
during the period of my employment with the Company and thereafter, I will
promptly disclose to the Company all patent applications filed by me or on my
behalf that claim any Company Invention.

 

2.5              Government or Third Party. I also agree to assign all my right,
title and interest in and to any particular Company Invention to a third party,
including without limitation the United States, as directed by the Company.

 

2.6              Works for Hire. I acknowledge that all original works of
authorship which are made by me (solely or jointly with others) within the scope
of my employment with the Company and which are protectable by copyright are
“works made for hire,” pursuant to the United States Copyright Act (17 U.S.C.,
Section 101).

 

2.7              Enforcement of Proprietary Rights. I will assist the Company in
every proper way in obtaining, and from time to time enforcing, United States
and foreign Proprietary Rights relating to Company Inventions in any and all
countries. To that end I will promptly execute, verify and deliver such
documents and perform such other acts (including appearances as a witness) as
the Company may reasonably request for use in applying for, obtaining,
perfecting, evidencing, sustaining and enforcing such Proprietary Rights and the
assignment thereof. In addition, I will promptly execute, verify and deliver
assignments of such Proprietary Rights to the Company or its designee. My
obligation to assist the Company with respect to Proprietary Rights relating to
such Company Inventions in any and all countries shall continue beyond the
termination of my employment with the Company, but the Company shall compensate
me at a reasonable rate after my termination for the time actually spent by me
at the Company’s request on such assistance.

 

In the event the Company is unable for any reason, after reasonable effort, to
secure my signature on any document needed in connection with the actions
specified in the preceding paragraph, I hereby irrevocably designate and appoint
the Company and its duly authorized officers and agents as my agents and
attorneys-in-fact, subject to full power or substitution and resubstitution,
which appointment is coupled with an interest, to act for and in my behalf to
execute, verify and file any such documents and to do all other lawfully
permitted acts to further the purposes of the preceding paragraph with the same
legal force and effect as if executed by me. I hereby waive and quitclaim to the
Company any and all claims, of any nature whatsoever, which I now or may
hereafter have for infringement of any Proprietary Rights assigned hereunder to
the Company.

 



5

 

 

3.                  Records. I agree to keep and maintain adequate and current
records (in the form of notes, memoranda, sketches, drawings and in any other
form that may be required by the Company) of all Proprietary Information and all
Company Inventions made, conceived, developed or reduced to practice by me,
which records shall be available to and remain the sole property of the Company
at all times.

 

4.                  Non-Solicitation. I agree that, during the period of my
employment with the Company and for the one (1) year period after the date my
employment with the Company ends for any reason, including but not limited to
voluntary termination by me or termination by the Company, I will not, for
myself or for the benefit of any other person (including, without limitation,
any other person with which I may have a direct or indirect interest or
relationship as an employee, consultant, advisor, equityholder or otherwise):
(a) solicit, hire or engage, or attempt to solicit, hire or engage, any
individual as an employee, consultant, advisor, officer, manager, managing
partner, director or in any other similar capacity if such individual shall have
been an employee of the Company or any of its subsidiaries or controlled
affiliates at any time during the one (1) year period prior to the date of
termination of my employment with the Company; (b) solicit, induce or attempt to
induce any customer, vendor, contractor, consultant or advisor of the Company or
any of its subsidiaries or controlled affiliates to terminate, diminish, or
materially alter his, her or its relationship with the Company or any of its
subsidiaries or controlled affiliates; or (c) solicit, induce or attempt to
induce any potential customer, vendor, contractor, employee, consultant or
advisor whose identity and potential relationship with the Company or any of its
subsidiaries or controlled affiliates I learned as a result of my employment
with the Company, not to establish, or to diminish or materially alter, such
potential relationship with the Company or any of its subsidiaries or controlled
affiliates. In the event that a court finds this Section 4, or any of its
restrictions, to be unenforceable or invalid, I and the Company agree that (i)
this Section 4 will be automatically modified to provide the Company with the
maximum protection of its business interests allowed by law and (ii) I shall be
bound, and such court shall enforce, this Section 4 as so modified.

 

5.                  Non-Competition. I agree that, during the term of my
employment with the Company and for the one (1) year period after the date my
employment with the Company ends for any reason, including but not limited to
voluntary termination by me or termination by the Company, I will not, directly
or indirectly, as an officer, director, manager, employee, consultant, advisor,
owner, partner, member, stockholder, or in any other capacity, (a) compete with
the business or planned business of the Company or any of its subsidiaries or
controlled affiliates, or (b) take any steps or actions to facilitate or prepare
for competition with the business or planned business of the Company or any of
its subsidiaries or controlled affiliates, nor will I assist another person to
take any action that I would be prohibited from taking under this Section 5. The
obligations not to compete that I have undertaken under this Section 5 shall
apply in all countries of the world. For purposes of this Section 5, I will not
be deemed or treated as being in competition with the business or planned
business of the Company or any of its subsidiaries or controlled affiliates or
as being in violation of the covenant set forth in the clause (b) above in this
Section 5 merely by virtue of my ownership of any equity interest in any
business or person that is in competition with, or is planning to be in
competition with, the business or planned business of the Company or any of its
subsidiaries or controlled affiliates, if my ownership of any such equity
interest represents five percent (5%) or less the total equity interests in such
business or person. I hereby acknowledge and agree that the foregoing
restrictions contained in this Section 5 are reasonable, proper and necessitated
by the legitimate business interests of the Company and will not prevent me from
earning a living or pursuing my career. In the event that a court finds this
Section 5, or any of its restrictions, to be unenforceable or invalid, I and the
Company agree that (i) this Section 5 will be automatically modified to provide
the Company with the maximum protection of its business interests allowed by law
and (ii) I shall be bound, and such court shall enforce, this Section 5 as so
modified.

 



6

 

 

The parties agree that for the purposes of this Agreement, “Business” shall mean
development of small peptide MC4R agonists for the treatment of human disease.

 

6.                  No Conflicting Obligation. I represent that my performance
of all the terms of this Agreement and as an employee of the Company has not
breached, and does not and will not breach, any agreement to keep in confidence
information acquired by me in confidence or in trust prior to, or outside the
scope of, my employment by the Company and any agreement not to compete with the
business of any third party. I have not entered into, and I agree I will not
enter into, any agreement, either written or oral, in conflict herewith.

 

7.                  Return of Company Documents. When I leave the employ of the
Company, I will deliver to the Company any and all notes, memoranda,
specifications, drawings, devices, formulas, and documents, together with all
copies thereof, and any other material containing or disclosing any Company
Inventions, Third Party Information or Proprietary Information of the Company. I
further agree that, during the term of my employment with the Company or at any
time thereafter, any property situated on the premises of the Company or any of
its subsidiaries or controlled affiliates, including disks and other storage
media, filing cabinets or other work areas, is subject to inspection by Company
personnel at any time with or without notice. In the event I leave the employ of
the Company for any reason whatsoever, I will promptly sign and deliver the
“Termination Certificate” attached hereto as Exhibit B.

 

8.                  Legal and Equitable Remedies. Because my services are
personal and unique and because I may have access to and become acquainted with
the Proprietary Information of the Company, the Company shall have the right to
enforce this Agreement and any of its provisions by injunction, specific
performance, or other equitable relief, without bond and without prejudice to
any other rights and remedies that the Company may have for a breach of this
Agreement. In the event that the Company enforces the provisions of Section 4 or
Section 5 hereof through a court order, I agree that the restrictions contained
in Section 4 or Section 5, as the case may be, shall remain in effect for a
period of one year from the effective date of such court order. I agree that if
the Company is successful in whole or in part in any legal or equitable action
against me under this Agreement, the Company shall be entitled to recover from
me all costs, including reasonable attorney’s fees, incurred by the Company in
connection with such legal or equitable action.

 

9.                  Notices. Any notices required or permitted hereunder shall
be given to the appropriate party at the address specified below or at such
other address as the party shall specify in writing. Such notice shall be deemed
given upon personal delivery to the appropriate address, one (1) business day
after dispatch if sent by nationally recognized courier or overnight delivery
service, on the date of dispatch if sent by facsimile or electronic mail for
which confirmation of transmission is provided or, if sent by certified or
registered mail, three (3) business days after the date of mailing.

 



7

 

 

10.              Notification of New Employer. In the event that I leave the
employ of the Company and accept new employment, I hereby agree to notify my new
employer of my rights and obligations under this Agreement and I hereby consent
to the Company or any person on behalf of the Company providing notice to my new
employer of such rights and obligations.

 

11.              General Provisions

 

11.1          Governing Law; Consent to Personal Jurisdiction. This Agreement
will be governed by and construed according to the laws of the Commonwealth of
Massachusetts, as such laws are applied to agreements entered into and to be
performed entirely within Massachusetts between Massachusetts residents. I
hereby expressly consent to the personal jurisdiction of the state and federal
courts located in the Commonwealth of Massachusetts for any lawsuit filed there
against me by the Company arising from or related to this Agreement.

 

11.2          Severability. In case any one or more of the provisions contained
in this Agreement shall, for any reason, be held to be invalid, illegal, or
unenforceable in any respect, such invalidity, illegality, or unenforceability
shall not affect the other provisions of this Agreement, and this Agreement
shall be construed as if such invalid, illegal, or unenforceable provision had
never been contained herein. Moreover, if any one or more of the provisions
contained in this Agreement shall for any reason be held to be excessively broad
as to duration, geographical scope, activity or subject, it shall be construed
by limiting and reducing it, so as to be enforceable to the extent compatible
with the applicable law as it shall then appear.

 

11.3          Successors and Assigns. This Agreement will be binding upon my
heirs, executors, administrators and other legal representatives and will be for
the benefit of the Company, its successors, and its assigns. Without limiting
the generality of the foregoing, if I become an employee of any subsidiary or
controlled affiliate of the Company, then (i) such subsidiary or controlled
affiliate shall be deemed and treated as an intended third party beneficiary of
this Agreement to the same extent as if such subsidiary or controlled affiliate
were a party to this Agreement and (ii) each reference in this Agreement to the
term “Company” shall be deemed to be a reference to whichever of Rhythm
Pharmaceuticals, Inc. and/or such subsidiary, parent or controlled affiliate is
my employer.

 

11.4          Survival. The provisions of this Agreement shall survive the
termination of my employment with the Company and the assignment of this
Agreement by the Company to any successor in interest or other assignee.

 

11.5          Employment. I agree and understand that nothing in this Agreement
shall confer any right with respect to continuation of my employment by the
Company, nor shall it interfere in any way with my right or the Company’s right
to terminate my employment at any time, with or without cause.

 

11.6          Waiver. No waiver by the Company of any breach of this Agreement
shall be a waiver of any preceding or succeeding breach. No waiver by the
Company of any right under this Agreement shall be construed as a waiver of any
other right. The Company shall not be required to give notice to enforce strict
adherence to all terms of this Agreement.

 



8

 

 

11.7          Entire Agreement. My obligations, and the Company’s rights, under
this Agreement shall apply to any time during which I was previously employed,
or am in the future employed, by the Company. This Agreement is the final,
complete and exclusive agreement of the parties with respect to the subject
matter hereof and supersedes all prior agreements relating to the subject matter
hereof and merges all prior discussions between us. No modification of or
amendment to this Agreement, nor any waiver of any rights under this Agreement,
will be effective unless in writing and signed by the party to be charged. Any
subsequent change or changes in my duties, salary or compensation will not
affect the validity or scope of this Agreement.

 

11.8          Counterparts. This Agreement may be signed in counterparts, each
shall be deemed an original and shall together constitute one agreement.

 

11.9          Acknowledgement. I acknowledge that this Agreement is a condition
to my employment with the Company and that I have had a full and adequate
opportunity to read, understand and discuss with my advisors, including legal
counsel, the terms and conditions contained in this Agreement prior to signing
hereunder.

 

This Agreement shall be effective as of the first day of my employment with the
Company.

 

[Remainder of page intentionally left blank]

 



9

 

 

I have read this Agreement carefully and understand its terms. I have completely
filled out Exhibit A to this Agreement.

 

Dated: 11/16/16

 

/s/ Keith M. Gottesdiener   Name: Keith M. Gottesdiener

 

Address:

 

Accepted and Agreed:

 

RHYTHM PHARMACEUTICALS, INC.

 

By: /s/ Bart Henderson  



Name: Bart Henderson   Title: President  

 

Dated:

 



10

 

 

Exhibit A

 

TO: Rhythm Pharmaceuticals, Inc.     FROM:       DATE:       SUBJECT: Prior
Inventions

 

1.Except as listed in Section 2 below, the following is a complete list of all
inventions or improvements relevant to the subject matter of my employment by
Rhythm Pharmaceuticals, Inc. (the “Company”) that have been made or conceived or
first reduced to practice by me alone or jointly with others prior to my
employment by the Company:

 

¨No inventions or improvements.

 

¨See below:            

 

¨Additional sheets attached.

 

2.Due to a prior confidentiality agreement, I cannot complete the disclosure
under Section 1 above with respect to inventions or improvements generally
listed below, the proprietary rights and duty of confidentiality with respect to
which I owe to the following party(ies):

 

Invention or Improvement Party(ies)Relationship

 

1.

 

2.

 

3.

 

¨Additional sheets attached.

 

3.I acknowledge that this Exhibit A, if completed, forms a part of the Employee
Proprietary Information, Inventions, Non-Competition and Non-Solicitation
Agreement to which the Company and I are parties and that the failure to
complete this Exhibit A and cause it to be attached to such Agreement
constitutes a representation by me that I have no Prior Inventions.

 



 

 

 

Exhibit B

 

TERMINATION CERTIFICATE

 

I hereby confirm and certify to the Company that I have returned to the Company
all Proprietary Information in my possession or control, that I have disclosed
fully to the Company all Company Inventions and that I have and will comply
fully with all of my obligations to the Company under my Employee Proprietary
Information, Inventions, Non-Competition and Non-Solicitation Agreement with the
Company.

 

    Name:

 



 

 

 

Exhibit C

 

Consulting Agreement

 

(see attached)

 



 

 

 

RHYTHM PHARMACEUTICALS, INC.

 

CONSULTING AGREEMENT

 

This CONSULTING AGREEMENT (this “Agreement”) is entered into as of January 6,
2020, by and between Rhythm Pharmaceuticals, Inc. (the “Company”), a Delaware
corporation, and Keith Gottesdiener, M.D. (the “Consultant”). This Agreement
will be effective on the date (the “Effective Date”) immediately following the
Last Day of Employment (as such term is defined in that certain Separation
Agreement, dated of even date herewith (the “Separation Agreement”), between the
Company and the Consultant) if the Consultant continues to be an employee of the
Company through the Last Day of the Transition Period (as such term is defined
in the Separation Agreement); provided, however, that if the Consultant does not
continue to be an employee of the Company through the Last Day of the Transition
Period, then this Agreement shall not become effective, there shall be no
Effective Date, the Term of this Agreement shall not commence and this Agreement
shall automatically terminate and become null and void ab initio.

 

1.Consulting Services.

 

(a)                Subject to and upon the terms and conditions set forth in
this Agreement, the Company hereby retains the Consultant, and the Consultant
hereby agrees to be retained by the Company, to provide such consulting services
as shall be determined and reasonably requested from time to time by the then
current Chief Executive Officer, Chief Medical Officer or Chief Financial
Officer of the Company on behalf of the Company.

 

(b)                The amount of time that Consultant shall devote to the
performance of consulting services pursuant to this Agreement shall be mutually
agreed upon by the Consultant and the Company, but is expected not to exceed 10
hours per month (including any required travel time other than any regular
commuting time to the Company’s offices from the Consultant’s residence in the
Greater Boston, Massachusetts area when he is present at such residence). Unless
otherwise agreed to by the Consultant and the Company in writing, the terms of
compensation described in Section 2 hereof will apply.

 

(c)                The Consultant shall provide consulting services under this
Agreement at such times and locations as are mutually agreed upon by the
Consultant and the Company. In rendering consulting services under this
Agreement, the Consultant shall act solely as an independent contractor and this
Agreement shall not be construed to create any employee/employer relationship
between the Consultant and the Company.

 

(d)                During the Term of this Agreement (as defined in Section 3
below), and except to the extent otherwise agreed upon in writing by the
Consultant and the Company, the Consultant will keep separate and not co-mingle
(i) his services for the Company, and (ii) any contact information obtained
during his consulting relationship with the Company, with those provided, or
pursuant, to his current employer and any other consulting arrangements.

 

(e)                It is understood and agreed that, subject to the provisions
of Section 1(d) of the Employee Proprietary Information, Inventions,
Non-Competition and Non-Solicitation Agreement, as modified by the Separation
Agreement, to which the Consultant and the Company are parties (the “NDA”), the
Consultant may be involved in any capacity in other businesses, endeavors and
undertakings. The Consultant agrees that the NDA shall remain in full force and
effect during the Term of this Agreement and is hereby incorporated by
reference, provided that, solely for purposes of this Section 1(e), the terms of
the NDA are hereby modified such that reference therein to the term of the
Consultant’s employment with the Company and termination thereof shall include
reference to the Consultant’s consultancy pursuant to this Agreement and the
termination thereof such that, for example, the non-solicitation and
non-competition covenants set forth in the NDA shall continue during the Term of
this Agreement and for the one-year period thereafter. As consideration for the
Consulting Fee hereunder, the Consultant agrees to continue to abide by the
terms of the NDA as modified pursuant to the foregoing provisions of this
Section 1(e).

 



2

 

 

(f)                 The Company and the Consultant agree that it is reasonably
anticipated that the services hereunder will require the Consultant to render
services at a level that will not exceed 20% of the average level of services
that Consultant rendered to the Company as an employee of the Company, and that
the Consultant had a “separation from service” as defined under Section 409A of
the Internal Revenue Code of 1986, as amended, as of the day immediately
preceding the Effective Date.

 

2.Compensation.

 

(a)                Subject to, and in accordance with, the terms and conditions
set forth in this Agreement, the Company shall, so long as the Consultant is
providing consulting services to the Company under this Agreement, pay the
Consultant a consulting fee in an amount equal to $10,000 per month for up to 10
hours of services each month; provided that to the extent the Consultant renders
services (including any required travel time other than regular commuting time
to the Company’s offices from the Consultant’s residence in the Greater Boston,
Massachusetts area when he is present at such residence) in excess of 10 hours
per month, as mutually agreed to by the Company and the Consultant, the Company
will pay the Consultant an additional $1,000 per hour, prorated for any partial
hour worked (the “Consulting Fee”).

 

(b)                The Company will not withhold any income or other employment
taxes from the payments due to the Consultant under this Agreement. The
Consultant hereby agrees that he will timely pay all taxes and fees upon the
income paid by the Company hereunder, and will indemnify and hold the Company
harmless against the claims of any governmental taxing authority made in
connection with the revenue derived by the Consultant under this Agreement.

 

(c)                The Company shall reimburse the Consultant for any actual
out-of-pocket expenses incurred by the Consultant while rendering consulting
services under this Agreement so long as such expenses are reasonable and
necessary, and appropriately documented and approved per the Company’s standard
practices. Without limiting the generality of the foregoing, any out-of-pocket
travel expenses as well as any out-of-pocket expenses that, individually or in
the aggregate, exceed $500.00, shall be reimbursed by the Company only if
approved by the Company in advance of such out-of-pocket expenses being incurred
by the Consultant.

 

(d)                In accordance with the terms of the Consultant’s outstanding
options to purchase Company common stock (“Outstanding Options”), as modified by
the Separation Agreement, all Outstanding Options on the Effective Date, to the
extent not already vested and exercisable, will continue to vest and become
exercisable during the Term of this Agreement. Except for those of the
Outstanding Options on the Effective Date that are listed on Exhibit D to the
Separation Agreement, all Outstanding Options on the Effective Date, to the
extent then vested and exercisable (regardless of whether such Outstanding
Options became vested and exercisable on the Effective Date or prior to the
Effective Date) or to the extent such Outstanding Options become vested and
exercisable pursuant to the immediately preceding sentence, will remain
exercisable until December 31, 2022. Notwithstanding the provisions of the first
sentence of this Section 2(d), in the event the Term ends as a result of a
termination of the Term by the Company (other than either (1) a termination by
the Company of the Term on account of a material breach of this Agreement by the
Consultant that, if curable, is not cured within thirty (30) days after the
Company gives written notice to the Consultant of such material breach, (2) a
termination by the Company of the Term on account of the Consultant’s disability
or (3) a termination of the Term by the Company for Cause (as such term is
defined in that certain Employment Agreement, dated as of September 13, 2017
(the “Employment Agreement”), between the Company and the Consultant)) or in the
event the Term ends as a result of a termination of the Term by the Consultant
on account of a material breach of this Agreement by the Company that, if
curable, is not cured within thirty (30) days after the Consultant gives written
notice to the Company of such material breach, all Outstanding Options on the
Effective Date shall continue to vest and become exercisable through December
31, 2020 and shall remain exercisable until December 31, 2022.

 



3

 

 

(e)                Except for the Consulting Fee provided for under Section 2(a)
hereof, any expense reimbursement in accordance with Section 2(c) hereof, and
any Outstanding Option vesting arrangements in accordance with the terms thereof
and set forth in Section 2(d) hereof, the Company shall have no obligation to
provide any compensation to the Consultant with respect to any services rendered
by the Consultant to the Company pursuant to this Agreement.

 

3.Term; Termination.

 

(a)                This Agreement shall take effect as of the Effective Date and
shall continue thereafter in full force and effect until December 31, 2020,
unless either extended in accordance with the provisions of Section 3(b) hereof,
or terminated in accordance with the provisions of Section 3(c) hereof (the
“Term”). The Consultant shall begin providing consulting services to the Company
on the Effective Date.

 

(b)                This Agreement may be renewed by the Company for successive
one-month periods (the “Renewal Period(s)”) if the Company gives the Consultant
at least fourteen (14) days’ prior written notice of such renewal and the
Renewal Period is agreed to by the Consultant and the Company in writing. If the
Agreement is extended under a Renewal Period, the only compensation for the
Consultant’s services during the Renewal Period will be (i) as set forth in
Section 2(a) hereof and (ii) any then unvested Outstanding Options will continue
to vest and become exercisable during each Renewal Period.

 

(c)                This Agreement and the consulting services provided by the
Consultant hereunder may be terminated at any time by either the Consultant or
the Company for any reason or no reason by giving at least thirty (30) days’
prior written notice of termination to the other party. This Agreement and the
consulting services provided by the Consultant hereunder shall terminate
immediately upon the Consultant’s death. The provisions of Sections 1(e), 2(d),
3(c), 3(d), 4, 5 and 6 of this Agreement and the provisions of the NDA, as
modified by the provisions of Section 1(e), shall survive the termination of
this Agreement.

 

(d)                Upon expiration or termination of this Agreement, the
Consultant agrees that he will not represent himself to third parties as
continuing to have ongoing obligations to and with the Company, and will not
hold himself out as having a role with the Company, nor have any authority to
speak or act for or on behalf of the Company.

 



4

 

 

4.                     No Conflicting Obligation. The Consultant hereby
represents that he is free to enter into this Agreement and that his performance
of all of the terms of this Agreement and of all of his duties as a consultant
to the Company do not and will not breach (i) any agreement to keep in
confidence information acquired by the Consultant in confidence or in trust,
(ii) any agreement to assign to any third party inventions made by the
Consultant, or (iii) any agreement not to compete against the business of any
third party. Consultant further represents that he has not made and will not
make any agreements in conflict with this Agreement.

 

5.No Use of Name, Etc.; Non-Disparagement.

 

(a)                Without the prior written consent of the Company, the
Consultant shall not at any time use, for himself or on behalf of any other
person, any name that is identical or similar to or likely to be confused with
the name of the Company or any of Affiliate of the Company (as defined in
Section 6(c) below) or any product or service produced or provided by the
Company or any Affiliate of the Company.

 

(b)                The Consultant shall not hold himself out as currently
representing the Company without the prior written consent of the Company,
unless it is within the scope of the consulting services being provided for the
Company. Matters and inquiries outside the scope of the consulting services and
relating to the Company should be directed to the Chief Executive Officer of the
Company.

 

(c)                Nothing in this Agreement restricts or prohibits the
Consultant from initiating communications directly with, responding to any
inquiries from, providing testimony before, providing confidential information
to, reporting possible violations of law or regulation to, or from filing a
claim or assisting with an investigation directly with a self-regulatory
authority or a government agency, or from making other disclosures that are
protected under the whistleblower provisions of federal, state, or local law or
regulation. The Consultant does not need the prior authorization of the Company
to engage in conduct protected by this Section, and the Consultant does not need
to notify the Company that he has engaged in such conduct. The Consultant should
take notice that federal law provides criminal and civil immunity to federal and
state claims for trade secret misappropriation to individuals who disclose a
trade secret to their attorney, a court, or a government official in certain,
confidential circumstances that are set forth at 18 U.S.C. §§ 1833(b)(1) and
1833(b)(2), related to the reporting or investigation of a suspected violation
of the law, or in connection with a lawsuit for retaliation for reporting a
suspected violation of the law.

 

6.Miscellaneous.

 

(a)                This Agreement represents the entire Agreement of the parties
with respect to the arrangements contemplated hereby. No prior agreement,
whether written or oral, shall be construed to change, amend, alter, repeal or
invalidate this Agreement. This Agreement may be amended only by a written
instrument executed in one or more counterparts by the parties.

 



5

 

 

(b)                No consent to or waiver of any breach or default in the
performance of any obligations hereunder shall be deemed or construed to be a
consent to or waiver of any other breach or default in the performance of any of
the same or any other obligations hereunder. Failure on the part of either party
to complain of any act or failure to act of the other party or to declare the
other party in default, irrespective of the duration of such failure, shall not
constitute a waiver of rights hereunder and no waiver hereunder shall be
effective unless it is in writing, executed by the party waiving the breach or
default hereunder.

 

(c)                This Agreement shall be binding upon and inure to the benefit
of the parties hereto and their respective successors and permitted assigns.
This Agreement may be assigned by the Company to any Affiliate of the Company
(as long as the Company remains secondarily liable for any payments or
obligations hereunder) and to a successor of its business to which this
Agreement relates (whether by purchase or otherwise). “Affiliate of the Company”
means any person or entity which, directly or indirectly, controls or is
controlled by or is under common control with the Company and, for the purposes
of this definition, “control” (including the terms “controlled by” and “under
common control with”) shall mean the possession, directly or indirectly, of the
power to direct or cause the direction of the management and policies of another
whether through the ownership of voting securities or holding of office in
another, by contract or otherwise. The Consultant may not assign or transfer any
or all of his rights or obligations under this Agreement; provided, that, any
amounts due under this Agreement upon or following the Consultant’s death shall
be paid to Consultant’s estate or beneficiaries, as applicable.

 

(d)                Unless otherwise provided herein, any notice, report, payment
or document to be given by one party to the other shall be in writing and shall
be deemed given when delivered personally or mailed by certified or registered
mail, postage prepaid (such mailed notice to be effective on the date which is
three (3) business days after the date of mailing), or sent by nationally
recognized overnight courier (such notice sent by courier to be effective one
business day after it is deposited with such courier), or sent by email (such
notice sent by email to be effective when sent, if confirmed by certified or
registered mail or overnight courier as aforesaid), or sent by telefax (such
notice sent by telefax to be effective when sent, if confirmed by certified or
registered mail or overnight courier as aforesaid) addressed to the party at the
address set forth on the signature page to this Agreement or to such other place
as any party may designate as to itself by written notice to the other party.
Either party may change its address for notices by means of a notice delivered
in accordance with this Section 6(d). Notwithstanding the foregoing, all such
notices, reports, payments or documents provided by the Company to the
Consultant shall be sent by email (in addition to any other form of delivery
chosen by the Company) to the Consultant at his personal email address on file
with the Company.

 

(e)                This Agreement shall be governed by and construed in
accordance with the substantive laws of the Commonwealth of Massachusetts
without reference to any choice or conflict of laws rule or provision that would
result in the application of the substantive law of any other jurisdiction.
Section headings of this Agreement are for reference only and shall not affect
its interpretation. In the event that any provision of this Agreement should be
held unenforceable by a court of competent jurisdiction, such court is hereby
authorized to amend such provision so as to be enforceable to the fullest extent
permitted by law, and all remaining provisions shall continue in full force
without being impaired or invalidated in any way.

 



6

 

 

(f)                 The parties agree that any breach or threatened breach of
Sections 1(e), 4, 5 and 6 of this Agreement by the Consultant may cause
irreparable harm to the Company; and that money damages will not provide an
adequate remedy. In the event of a breach or threatened breach of Sections 1(e),
4, 5 and 6 of this Agreement by the Consultant, the Company shall, in addition
to any other rights and remedies it may have, be entitled to seek an injunction,
without the need to post bond.

 

(g)                The Company shall indemnify and hold harmless the Consultant
from and against any losses, damages, liabilities, costs and expenses incurred
by the Consultant in connection with any claim by a third party to the extent
that such third party claim arises or results from, relates to or is based upon
the consulting services rendered by the Consultant pursuant to, and in
accordance with, this Agreement; provided, however, that the Company shall not
indemnify or hold harmless the Consultant from any such third party claim to the
extent such third party claim arises or results from, relates to or is based
upon the gross negligence or willful misconduct of the Consultant.

 

(h)                This Agreement may be executed in counterparts, all of which
together shall for all purposes constitute one agreement binding on each of the
parties hereto notwithstanding that each such party shall not have signed the
same counterpart.

 

[The remainder of this page is intentionally left blank.]

 



7

 

 

IN WITNESS WHEREOF, the parties have signed this Agreement as of the date first
above written, intending it to take effect as a sealed instrument.

 

RHYTHM PHARMACEUTICALS, INC.

 

  By:       Name:       Title:  

 

 Address:

 

 Email:

 

 CONSULTANT          (sign above)

 

Print name: Keith Gottesdiener

 

 Address:      

 

 Email:   

 



 

 

 

Exhibit D

 

Outstanding Stock Options whose exercise period will not be extended

 

(see attached)

 



 

 